Title: From Thomas Jefferson to William Waller Hening, 8 May 1822
From: Jefferson, Thomas
To: Hening, William Waller

Monto
May 8. 22.Th: Jefferson returns his thanks to mr Hening for the copy of his New Virginia justice which he has just recieved through the channel of mr Mayo, a work of great utility for the public generally. he learnt with regret that the Legislature had not enabled him to publish the last volumes of his collection of the laws, a most invaluable collection, for which posterity must be for ever thankful. he has still some Mss vols of antiquities well worth culling and extracting, which will be at the service of mr Hening when he shall have leisure & disposition to make historical extracts from them he salutes him with esteem & respect.